Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.         This communication is response to the application filed 11/01/2019 havingclaims 1-19 are pending and presented for examination.
Priority
2.  	 Applicant's claim continuation of  application filed on 07/08/2019 CON of 15/707,741 09/18/2017 PAT 10349396 15/707,741 is a CON of 13/743,202 01/16/2013 PAT 976980613/743,202 has PRO 61/645,323 05/10/2012 13/743,202 has PRO 61/642,763 05/04/2012 13/743,202 has PRO 61/587,194 01/17/2012 are acknowledged.
Oath/Declaration
3.  	The Oath/Declaration filed on 07/08/2019 is accepted by the examiner.
Information Disclosure Statement
4.  	The information disclosure statement (IDS) submitted on 07/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of non-statutory  double patenting as being unpatentable over claim  1-15 of US Patent No. US 10349396 B2. This is a statutory double patenting rejection.
 	As per claim 1,  a method comprising: performing by a processor in a base station, identifying downlink control information to be transmitted to user equipment in an enhanced physical downlink control channel configuring a set of physical resource 
 	As per claim 2, the method of claim 1, wherein the downlink control information is transmitted using two or more physical resource blocks even if a single physical resource block is sufficient for transmitting the downlink control information (claim 1, wherein the downlink control information is transmitted using two or more physical resource blocks even if a single physical resource block is sufficient for transmitting the downlink control information). 
 	As per claim 3, the method of claim 1, wherein at least one physical resource block contains at least a part of each of two or more enhanced physical downlink 
control channels (claim 2, The method of claim 1, wherein at least one physical resource block contains at least a part of each of two or more enhanced physical downlink control channels). 
  	As per claim 4, the method of claim 1, wherein a subset of physical resource blocks used for transmission of the downlink control information is limited to a minimum 

information to the user equipment (claim 3,  The method of claim 1, wherein a subset of physical resource blocks used for transmission of the downlink control information is limited to a minimum number of physical resource blocks required to transmit the downlink control information to the user equipment). 
  	As per claim 5, the method of claim 1, further comprising: grouping the resource elements into two or more resource partitions in each physical resource block;  and 
distributing the enhanced physical downlink control channel across the resource 
partitions in a subset of physical resource blocks in the configured set of physical resource blocks (Claim 1, grouping the resource elements into two or more 
resource partitions in each physical resource block of the subset of physical 
resource blocks;  distributing the enhanced physical downlink control channel 
across the resource partitions in the subset of physical resource blocks). 
  	As per claim 6, the method of claim 5, wherein the resource partitions are control channel elements or resource element groups (claim 4, The method of claim 1, wherein the resource partitions are control channel elements or resource element groups). 
  	As per claim 7, the method of claim 5, wherein each resource partition is restricted to one physical resource block for localized enhanced physical downlink control channel transmission, and wherein each resource partition is allowed to span 
over multiple physical resource blocks for distributed enhanced physical 
downlink control channel transmission (claim 1, wherein each resource partition is restricted to one physical resource block for localized enhanced physical downlink 
  	As per claim 8, the method of claim 1, further comprising: excluding resource elements that may be used for demodulation reference signals by any UE in each of the set of physical resource blocks from the resource elements used to transmit the 
enhanced physical downlink control channel (claim 9, excluding resource elements 
that may be used for demodulation reference signals by any UE in the physical 
resource blocks from being used to transmit the enhanced physical downlink 
control channel information). 
  	As per claim 9, the method of claim 1, further comprising: excluding resource elements that may be used for channel state information reference signals or cell-specific reference signals or Physical Downlink Control Channels in each of the set of 
physical resource blocks from the resource elements used to transmit the 
enhanced physical downlink control channel (claim 10, excluding resource elements 
that may be used for channel state information reference signals or 
cell-specific reference signals or Physical Downlink Control Channels in the 
physical resource blocks from being used to transmit the enhanced physical 
downlink control channel information). 
  	As per claim 10, a method comprising: performing by user equipment, receiving transmissions from a base station extracting enhanced physical downlink control channel information from resource elements in the transmissions;  and combining the enhanced physical downlink control channel information from resource elements in one 
  	As per claim 11, the method of claim 10, wherein the user equipment is semi-statically configured to monitor enhanced physical downlink control channel information 
carried within a localized transmission (claim 7, wherein the user equipment is semi-statically configured to monitor enhanced physical downlink control channel information carried within a localized transmission). 
  	As per claim 12, the method of claim 10, wherein the user equipment is semi-statically configured to monitor enhanced physical downlink control channel information 
carried within a distributed transmission ( claim  8.  The method of claim 7, wherein the user equipment is semi-statically configured to monitor enhanced physical downlink control channel information carried within a distributed transmission). 
  	As per claim 13, the method of claim 10, further comprising: monitoring both localized and distributed enhanced physical downlink control channel information (claim 7, monitoring both localized and distributed enhanced physical downlink control 
channel information). 
  	As per claim 14, the method of claim 10, further comprising: excluding resource elements that may be used for demodulation reference signals by any UE in each of the set of physical resource blocks from the resource elements used to transmit the 

  	As per claim 15, the method of claim 10, further comprising: excluding resource elements that may be used for channel state information reference signals or 
cell-specific reference signals or Physical Downlink Control Channels in each 
of the set of physical resource blocks from the resource elements used to 
transmit the enhanced physical downlink control channel (claim 10.  The method of claim 7, further comprising: excluding resource elements that may be used for channel state information reference signals or cell-specific reference signals or Physical Downlink Control Channels in the physical resource blocks from being used to transmit the enhanced physical downlink control channel information).

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

	Claims 1-4, 10, 13  are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US PG Publication No. US 20140126487 A1 Chen et al. (Hereinafter “Chen").
 	As per claim 1,  Chen teaches a method comprising: performing by a processor in a base station (claim 22 eNB), identifying downlink control information to be transmitted to user equipment ([0018]-[0019] downlink control information (DCI) designated to a particular UE carried on the PDCCH) in an enhanced physical downlink control channel ([0045] “Accordingly, an extended PDCCH (ePDCCH) can be configured with increased capacity …”); configuring a set of physical resource blocks to be used as enhanced physical downlink control channel resources by the base station ([0049] map an ePDCCH to one or more CCEs, CCE mapped to plurality of REGs, each REG may be mapped to separate resource block. [0050] each REG can be distributed to resource blocks that are separated by a frequency at least five times or two times the coherent bandwidth of the PDCCH carrier frequency, or a single resource block.  Each REG is separated as far as possible to gain frequency diversity); and mapping the enhanced physical downlink control channel across resource elements in a subset of physical resource blocks in the configured set of physical resource blocks. (Claim 22 “A method for mapping enhanced physical downlink control channel (ePDCCH) to physical resource blocks …”, [0049] map ePDCCH to one or more CCEs, CCEs can then mapped to a plurality of REGs in different resource blocks. [0054] each distributed REG can include from 4 to 16 resource elements.  See also [0055] for a specific example of the mapping – ePDCCH includes 9 REGs which each contain 4 resource elements.  The ePDCCH is mapped to 9 separate resource blocks).

 	As per claim 3,  Chen teaches the method of claim 1, wherein at least one physical resource block contains at least a part of each of two or more enhanced physical downlink control channels (fig. 5,  control information is transmitted using two or more physical resource blocks sufficient for transmitting the downlink control information).
  	As per claim 4,   Chen teaches the method of claim 1, wherein a subset of physical resource blocks used for transmission of the downlink control information is limited to a minimum number of physical resource blocks required to transmit the downlink control information to the user equipment para [0055],  The method of claim 1, wherein a subset of physical resource blocks used for transmission of the downlink control information is limited to a minimum number of physical resource blocks required to transmit the downlink control information to the user equipment). 
    	  As per claim 10,   Chen teaches a method comprising: performing by user equipment, receiving transmissions from a base station (para [0015], mobile station is communicating with a base station);  extracting enhanced physical downlink control channel information from resource elements in the transmissions (para [0018]-[0019] downlink control information (DCI) designated to a particular UE carried on the PDCCH) in an enhanced physical downlink control channel (para [0045] “Accordingly, 
	As per claim 13,  Chen teaches the method of claim 10, further comprising: monitoring both localized and distributed enhanced physical downlink control channel information (para [0045], monitoring both   distributed enhanced physical downlink control channel information). 
   				Allowable Subject Matter
	Claim 5, 8-9, 11-12, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20110311005 A1; US Patent Publication US 20090130985 A1, US Patent Publication US 20100234061 A1

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153. The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direcf.uspto.aov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467